Case 2:19-cv-10806-DSF-MAA Document 102 Filed 09/03/21 Page 1 of 8 Page ID #:2238




    1 BROWNE GEORGE ROSS
      O’BRIEN ANNAGUEY & ELLIS LLP
    2 Keith J. Wesley (State Bar No. 229276)
       kwesley@bgrfirm.com
    3 Matthew L. Venezia (State Bar No. 313812)
       mvenezia@bgrfirm.com
    4 George B. A. Laiolo (State Bar No. 329850)
       glaiolo@bgrfirm.com
    5 2121 Avenue of the Stars, Suite 2800
      Los Angeles, California 90067
    6 Telephone: (310) 274-7100
      Facsimile: (310) 275-5697
    7
      Attorneys for Plaintiff
    8 Atari Interactive, Inc.
    9                                  UNITED STATES DISTRICT COURT
   10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11 ATARI INTERACTIVE, INC.,                          Case No. 2:19-CV-10806-DSF-MAA
   12                     Plaintiff,                    The Hon. Dale S. Fischer
   13               vs.                                 PLAINTIFF ATARI
                                                        INTERACTIVE, INC.’S REPLY IN
   14 RAGEON, INC., and MICHAEL                         SUPPORT OF ITS APPLICATION
      KRILIVSKY                                         FOR ENTRY OF DEFAULT AND
   15                                                   REINSTATION OF DEFAULT
               Defendants.                              JUDGMENT
   16
                                                        [Filed Concurrently with Declaration of
   17                                                   George B. A. Laiolo in Support of
                                                        Thereof]
   18
                                                        Date: September 20, 2021
   19                                                   Time: 1:30 p.m.
                                                        Crtrm.: 7D
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1888774.2
                                                    -1-                Case No. 2:19-CV-10806-DSF-MAA
           PLAINTIFF ATARI INTERACTIVE, INC.’S REPLY IN SUPPORT OF ITS APPLICATION FOR ENTRY OF
                             DEFAULT AND REINSTATION OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 102 Filed 09/03/21 Page 2 of 8 Page ID #:2239




    1 I.            INTRODUCTION
    2               RageOn failed to cooperate with its counsel to provide discovery responses,
    3 disobeyed this Court’s order requiring it to timely retain counsel, and its CEO,
    4 Michael Krilivsky, failed to appear for his duly-noticed deposition. Mr. Krilivsky
    5 expressly told Atari that RageOn would not participate in the case. Atari then moved
    6 for default because it had no other option—there were no defendants anywhere to be
    7 found. Now, following his pattern of only showing up at default time, Mr.
    8 Krilivisky, again, lies to this Court. If ever there were litigants that deserved to be
    9 placed in default, RageOn and Mr. Krilivsky are those litigants.
   10               When RageOn earlier asked this Court to set aside the default judgment
   11 entered against it, Atari brought several “inconsistencies” in Mr. Krilivsky’s under-
   12 oath statements to the Court’s attention. While the Court ultimately set aside the
   13 default judgment against RageOn, the Court cautioned RageOn and Mr. Krilivsky as
   14 follows:
   15                     The Court cautions Defendant and its counsel to ensure
                          future filings are accurate and not misleading, particularly
   16                     when declared under penalty of perjury.
   17 Dkt. No. 71 at 8 n. 9. Mr. Krilivsky did not get that message.
   18               He now declares under oath:
   19                     At no point in time did either RageOn or I intend to
                          abandon or cease participation in this action.
   20
   21 Dkt. No. 101-1, ¶ 2. In an e-mail to Atari, Mr. Krilivsky said the opposite:
   22
   23
   24
   25
   26
   27
   28
        1888774.2
                                                    -2-                Case No. 2:19-CV-10806-DSF-MAA
           PLAINTIFF ATARI INTERACTIVE, INC.’S REPLY IN SUPPORT OF ITS APPLICATION FOR ENTRY OF
                             DEFAULT AND REINSTATION OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 102 Filed 09/03/21 Page 3 of 8 Page ID #:2240




    1 Decl. of George B. A. Laiolo in Support of Atari’s Reply (“Laiolo Reply Decl.) at ¶
    2 2, Ex. 1.
    3         Atari should not be required to play this game with RageOn and Mr.
    4 Krilivsky any further. Their pattern shows they will never defend this case in good
    5 faith or comply with this Court’s rules, and there should be consequences for Mr.
    6 Krilivsky’s unrepentant perjury.
    7 II.     ARGUMENT
    8         A.    Mr. Krilivsky’s numerous misrepresentations to this Court further
    9               justify default.
   10         In his opposition papers, Mr. Krilivsky argued that “a finding of willfulness,
   11 fault, or bad faith is required” before the Court may enter default as a sanction for a
   12 party’s misconduct. Dkt. No.101, 5:10–11 (citing Leon v. IDX Systems Corp., 464
   13 F.3d 951, 958 (9th Cir. 2006)). Over the course of this litigation, Mr. Krilivsky has
   14 demonstrated a pattern of making willful, bad-faith misrepresentations to this Court.
   15 Contrary to Mr. Krilivsky’s argument in opposition, those misrepresentations are
   16 indeed “related to the merits of the case” under Halaco Engineering Co. v. Costle,
   17 843 F.2d 376, 381 (9th Cir. 1988), because they have prejudiced Atari’s ability to
   18 gather the evidence required to prosecute its claims on the merits.
   19         First, before the events giving rise to this default motion transpired, Atari
   20 submitted extensive evidence proving Mr. Krilivsky’s “troubling willingness to
   21 misrepresent facts, and failure to disclose material facts” in connection with the first
   22 default proceeding in this case. See Dkt. No. 61, Atari’s Supplemental Opposition to
   23 RageOn’s Emergency Ex Parte Application for Relief from Default Judgment, at
   24 Section II.I, “RageOn Engages in Fraud on This Court in Its Attempt to Set Aside
   25 Atari’s Default Judgment.” For instance, Atari demonstrated Mr. Krilivsky
   26 misrepresented his understanding of the consequences of default judgments, the
   27 nature of his attorney-client relationship with his prior counsel, and RageOn’s
   28 financial position. Again, Atari’s evidence prompted the Court to “caution[ RageOn]
      1888774.2
                                                -3-             Case No. 2:19-CV-10806-DSF-MAA
         PLAINTIFF ATARI INTERACTIVE, INC.’S REPLY IN SUPPORT OF ITS APPLICATION FOR ENTRY OF
                           DEFAULT AND REINSTATION OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 102 Filed 09/03/21 Page 4 of 8 Page ID #:2241




    1 and its counsel to ensure future filings are accurate and not misleading, particularly
    2 when declared under penalty of perjury.” Dkt. No. 71 at 8 fn.9.
    3           Now, Mr. Krilivsky claims:
    4                  From the time I learned my attorneys were withdrawing
                       from this action in early to mid-May of this year, to the
    5                  time I retained Schiffer & Buus APC to represent both
                       Defendant RageOn, Inc. and myself in this action, I was
    6                  diligently evaluating my legal options and searching for an
                       attorney to represent us in this action.
    7
    8 Dkt. No. 101-1, ¶ 2. But Mr. Krilivsky’s disobedience of the Court’s Order bely his
    9 claim of diligence. Per that Order, RageOn was required to make an appearance
   10 through an attorney by June 28, 2021, lest the Court strike RageOn’s answer. Dkt.
   11 No. 94 at 3. The Order also required Mr. Krilivsky to comply with all Local Rules,
   12 including L.R. 83-2.2.1 and 83-2.3.3, which demanded Mr. Krilivsky appear pro se
   13 or appoint counsel. RageOn and Mr. Krilivsky’s new counsel made an appearance
   14 on August 25, 2021, nearly two months after the Court’s deadline, and only after
   15 Atari filed the present motion.1
   16           Next, Mr. Krilivsky’s claim that “at no point in time did either RageOn or I
   17 intend to abandon or cease participation in this action” is a provable lie. Dkt. No.
   18 101-1, ¶ 2. Two days after Mr. Krilivsky’s former counsel moved to withdraw from
   19 representation, Mr. Krilivsky sent counsel for Atari the following message:
   20                  There’s no settlement offer to make here. RageOn has
                       already started an ABC [Assignment for the Benefit of
   21                  Creditors] process, once you win the new case by default,
                       because no one will be fighting it, then you can make a
   22                  claim as a creditor. Right now, there won’t be enough
                       funds to split amongst the creditors after abc fees, so it’s
   23                  kind of a moot point. Im just trying to save you money and
                       time.
   24
   25
        1
   26      Atari’s evidence of Mr. Krilivsky’s many travels as the June 28 deadline loomed
      further contradicts Mr. Krilivsky’s claim of “diligence.” See Dkt. No. 97-1, Decl. of
   27 George B. A. Laiolo in Support of Atari’s Request for Entry of Default (“Laiolo
   28 Decl.”), ¶¶ 14–20g.
      1888774.2
                                                -4-               Case No. 2:19-CV-10806-DSF-MAA
            PLAINTIFF ATARI INTERACTIVE, INC.’S REPLY IN SUPPORT OF ITS APPLICATION FOR ENTRY OF
                              DEFAULT AND REINSTATION OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 102 Filed 09/03/21 Page 5 of 8 Page ID #:2242




    1 Laiolo Reply Decl., ¶ 2, Ex. 1. In fact, the bases for Mr. Krilivsky’s and RageOn’s
    2 prior counsel’s motion to withdraw were “Defendants’ unilateral actions to proceed
    3 with an assignment for the benefit of creditors and liquidation without informing
    4 Blank Rome in advance, failing to communicate with Blank Rome for long periods
    5 of time, and Defendants’ failure to pay outstanding and overdue attorney’s fees and
    6 costs balances after repeated notice.” Dkt. No. 92-2 at 1. Together, Mr. Krilivsky’s
    7 own words to Atari’s counsel, and his representations to his prior counsel, prove that
    8 RageOn had zero intention of participating further in this litigation, instead choosing
    9 to hide behind its liquidation. Only after counsel for Atari met and conferred with
   10 Mr. Krilivsky on August 13, 2021 to inform Mr. Krilivsky of the pendency of this
   11 default motion did the defendants begin participating in this litigation to the minimal
   12 extent they believed was required to avoid default.
   13         B.    Atari’s service of Mr. Krilivsky’s notice of deposition was proper.
   14         In his Opposition, Mr. Krilivsky argues that he “shouldn’t be penalized for
   15 Atari’s decision to schedule [his] deposition at the last minute.” Dkt. No. 101, 8:8–
   16 10. But this characterization omits context. This Court’s Order required RageOn
   17 appear through counsel by June 28, 2021. Dkt. No. 94, 3. Atari gave RageOn a
   18 chance to heed that Order before deposing its pro se CEO. When it became clear,
   19 however, that RageOn had no intention of appointing new counsel on June 28 or any
   20 time thereafter, Atari noticed Mr. Krilivsky’s deposition promptly on July 7, 2021.
   21         Mr. Krilivsky’s arguments that he never received actual notice of his
   22 deposition strain credulity, and he simply does not deserve the benefit of the doubt
   23 at this point. Mr. Krilivksy first claims:
   24               The address to which Atari’s counsel apparently delivered
                    my deposition notice (i.e., 4481 Shirley Drive, Cleveland,
   25               Ohio 44121) was never my residence address. Instead, that
                    is the last known address of RageOn’s former Customer
   26               Service Manager, whose address was used as RageOn’s
                    business address after RageOn was forced to vacate its
   27               office space.
   28 Dkt. No. 101-1, ¶ 4. Yet, the 4481 Shirley Drive address was characterized—to
      1888774.2
                                               -5-             Case No. 2:19-CV-10806-DSF-MAA
         PLAINTIFF ATARI INTERACTIVE, INC.’S REPLY IN SUPPORT OF ITS APPLICATION FOR ENTRY OF
                           DEFAULT AND REINSTATION OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 102 Filed 09/03/21 Page 6 of 8 Page ID #:2243




    1 Atari, the defendants, and this Court—as “the last known mailing address” of both
    2 RageOn and Mr. Krilivsky by defendants’ former counsel. See Dkt. No. 95, Decl. of
    3 Arash Beral, ¶ 2. In fact, defendants’ former counsel directly informed defendants
    4 that the Shirley Drive address would be the address to which all future
    5 documents would be served or sent until changed by appropriate notice or
    6 substitution of attorney. Id. at ¶ 4. Not until the filing of defendants’ Opposition
    7 and Mr. Krilivsky’s declaration did Krilivsky ever take any issue with the use of this
    8 address.
    9         The same goes for Mr. Krilivsky’s email address. Mr. Krilivsky claims that
   10 between July 1 and July 11, email service for the mike@rageon.com address was
   11 suspended due to nonpayment. Dkt. No. 101-1, ¶ 5. Once payment was made, so the
   12 story goes, email service resumed, but Krilivsky purportedly could not view any
   13 emails sent between July 1 and July 11. Id. As this email address was identified as
   14 the “primary means of communication” between Mr. Krilivsky and his former
   15 counsel (Beral Decl. at ¶ 2), Atari had no reason to believe that messages sent
   16 thereto would go undelivered into the void for a brief period of ten days, never to be
   17 seen again. Contrarily, Atari expected that since Mr. Krilivsky’s former counsel had
   18 also informed Mr. Krilivsky, via email to the same address, of all future dates set in
   19 this action—including the deadline to appoint new counsel for RageOn and the
   20 discovery cutoff—he would monitor his email address closely.
   21         Not merely relying on Mr. Krilivsky’s obligation to keep track of the lawsuit
   22 against himself and his company, Atari took further steps to notify Mr. Krilivsky of
   23 his forthcoming deposition. Counsel for Atari called the number identified in the
   24 Beral Decl. (Dkt. No. 95, ¶ 2) on multiple occasions, but with each call came the
   25 same lack of rings and the same automated message—“I’m sorry, but the person you
   26 called has a voicemail box that has not been set up yet.” Laiolo Decl., ¶¶ 9, 11, 13.
   27 Facing the fact that Atari attempted to notify him of his deposition by mail to his last
   28 known address, by email to the address identified as his primary means of
      1888774.2
                                              -6-               Case No. 2:19-CV-10806-DSF-MAA
         PLAINTIFF ATARI INTERACTIVE, INC.’S REPLY IN SUPPORT OF ITS APPLICATION FOR ENTRY OF
                           DEFAULT AND REINSTATION OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 102 Filed 09/03/21 Page 7 of 8 Page ID #:2244




    1 communication with his former counsel, and by calls to his cell phone, Mr.
    2 Krilivsky now blames counsel for Atari for failing to text him or send him a
    3 message via Instagram. Dkt. No. 101, 8:18–20. No Federal or Local rule authorizes
    4 these channels for communication of legal notices. Krilivsky cannot point at Atari
    5 with the same fingers he used to plug his own ears.
    6         C.    Defendants’ obstructive tactics have prejudiced Atari.
    7         In their Opposition, the defendants mischaracterize the prejudice their refusal
    8 to participate in discovery in this case has caused Atari. They claim that “shortly
    9 after” the defendants retained their new counsel, that counsel reached out to Atari to
   10 reschedule Mr. Krilivsky’s deposition, and cast aspersions at Atari for refusing to do
   11 so. Id. at 8:22–26; 9:5–6. But Atari could not simply reschedule Mr. Krilivsky’s
   12 deposition at his leisure more than a month after the close of discovery, with expert
   13 deadlines approaching, before any deposition could ever be scheduled. Federal Rule
   14 of Civil Procedure 29(b) states that any stipulation between counsel that would
   15 extend the discovery cutoff requires the Court’s approval. Moreover, the dates set in
   16 the Court’s January 19, 2021 Scheduling Order are “firm,” with the Court being
   17 “very unlikely to grant continuances unless the parties establish good cause through
   18 a concrete showing.” Dkt. No. 84. By the time the defendants’ new counsel offered
   19 to reschedule Krilivsky’s deposition, the defendants had been in violation of the
   20 Court’s Order for nearly two months, and had only hired counsel once Atari
   21 expressed its intent to file this motion. (Not to mention that this case has been
   22 pending since December of 2019, delayed by RageOn’s and Mr. Krilivsky’s
   23 gamesmanship.)
   24         Defendants have also failed to make any production of documents, despite
   25 having agreed to do so. In RageOn’s April 21, 2021 Objections and Responses to
   26 Atari’s First Set of Requests for Production, RageOn agreed to produce documents
   27 responsive to 18 out of Atari’s 35 document requests. Laiolo Reply Decl., ¶ 3, Ex. 2.
   28 But RageOn never produced a single document, with its prior counsel explaining
      1888774.2
                                            -7-              Case No. 2:19-CV-10806-DSF-MAA
         PLAINTIFF ATARI INTERACTIVE, INC.’S REPLY IN SUPPORT OF ITS APPLICATION FOR ENTRY OF
                           DEFAULT AND REINSTATION OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 102 Filed 09/03/21 Page 8 of 8 Page ID #:2245




    1 that he simply did not have RageOn’s cooperation to assemble a document
    2 production, prejudicing Atari’s ability to take any meaningful deposition of Mr.
    3 Krilivsky on the merits of this case. Id. at ¶¶ 3, 4; Ex. 3. Indeed, even had Mr.
    4 Krilivsky shown up for his noticed deposition, Atari would have been severely
    5 prejudiced, because it did not have the benefit of any document production.
    6 III.          CONCLUSION
    7               For the reasons set forth above, Atari respectfully requests the Court grant the
    8 Motion.
    9
   10 DATED: September 3, 2021                    BROWNE GEORGE ROSS
                                                  O’BRIEN ANNAGUEY & ELLIS LLP
   11
                                                     Keith J. Wesley
   12                                                Matthew L. Venezia
                                                     George B.A. Laiolo
   13
   14
                                                  By:        /s/ George B. A. Laiolo
   15
                                                             George B. A. Laiolo
   16                                             Attorneys for Plaintiff Atari Interactive, Inc.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1888774.2
                                                    -8-                Case No. 2:19-CV-10806-DSF-MAA
           PLAINTIFF ATARI INTERACTIVE, INC.’S REPLY IN SUPPORT OF ITS APPLICATION FOR ENTRY OF
                             DEFAULT AND REINSTATION OF DEFAULT JUDGMENT
